PER CURIAM.
Appellant entered a plea of nolo conten-dere to a misdemeanor violation of § 893.147(2), Fla.Stat. (1987) reserving her right to appeal certain issues. Section 893.-147(2) specifies that any violation thereof constitutes a third degree felony. Appellant has therefore entered a plea to an offense which does not exist. In light of this mutual mistake on the part of all parties below, we vacate the order of probation and remand with directions that appellant’s plea be set aside.
THOMPSON, WIGGINTON and NIMMONS, JJ., concur.